DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 13 MAY 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 MAY 2022 has been entered.
Priority
This application is a CON of copending US non-provisional application 17/192,736 filed on 4 MAR 2021. US 17/192,736 is a CON of copending US non-provisional application 16/759,705 filed on 27 APR 2020. US 16/759,705 is a 371 of PCT/US2018/058456.
Applicant’s claim for the benefit of a prior-filed application PCT/US2018/058456 filed on 31 OCT 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/579,517, filed on 31 OCT 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 28 JUN 2022 has been considered by the examiner. The signed and initialed PTO Forms 1449 is mailed with this action.
Election of Species
In response to the requirement for species election mailed on 25 JAN 2022, Applicant has elected without traverse, the species of a membrane associated hyaluronidase: HysA, an oncolytic virus: poxvirus, and modifications in the oncolytic virus genome including a mutation or deletion in gene: TK. 
Upon examination of the claims, and in view of the prior art cited below, it is apparent that PH20 comprises two sub-species of functional hyaluronidase: soluble PH20 and GPI-anchored PH20. The species restriction for PH20 in its soluble form is hereby withdrawn, and claims 4 and 20 were rejoined.
Applicant’s Amendments
Applicant’s amendments and remarks filed on 13 MAY 2022 are acknowledged. Applicant has amended claims 1, 4, 6-7, 11-13 and 20-21 and cancelled claim 10.
Claim Status
Claims 1, 4-8, 11-21 are pending. Claims 2-3, 9-10, and 19 are cancelled. Claims 1, 4, 6-7, 11-13 and 20-21 are amended. Claims 5, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1, 4, 6-8, 13-18, and 20-21 are under examination. 
Claim Rejections - 35 USC § 112(a) – Written Description/New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6-8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification clearly discloses embodiments comprising the invention of independent claim 1: an oncolytic viruses, wherein the oncolytic virus comprises: an oncolytic virus genome, wherein the oncolytic virus genome comprises a modification; and an exogenous nucleic acid that codes for a protein or a functional variant thereof, that enhances degradation of an extracellular matrix (ECM) of a tumor, wherein the protein or the functional variant thereof is a membrane-anchored associated protein, and wherein the membrane-anchored associated protein comprises a membrane-anchored associated hyaluronidase. Furthermore, the specification clearly discloses embodiments wherein said membrane-anchored (or GPI-anchored) hyaluronidase is the naturally occurring GPI-anchored PH20 (for example, [0006], [0041], [00199], and [00235]). 
The specification also discloses embodiments comprising: an oncolytic viruses, wherein the oncolytic virus comprises: an oncolytic virus genome, wherein the oncolytic virus genome comprises a modification; and an exogenous nucleic acid that codes for a protein or a functional variant thereof, that enhances degradation of an extracellular matrix (ECM) of a tumor, wherein the protein or the functional variant thereof is a secreted hyaluronidase, such as HysA (emphasis added; for example see: [0006], [0070], [00204], [00234], and [00312]).
However, the specification does not teach modification to a naturally secreted hyaluronidase such as is HysA (see Hynes, Prior Art of Record, below) in order to generate a membrane-anchored (or GPI-anchored) HysA. The prior art and the specification clearly teach that HysA is a secreted hyaluronidase. 
As presented in the prior Office action TERMAN taught oncolytic vaccinia viruses comprising hyaluronidase(s), whereas Farrell taught the hyaluronidase of S. aureus is HysA—a extracellular hyaluronidase. Hart, et al. and Hynes, et al. (Prior Art Made of Record, below) also teach the extracellular (secreted in cell culture/spent media) nature of bacterial hyaluronidases, but neither TERMAN, nor Farrell, nor Hynes, nor Hart, nor the instant specification teach modifying HysA (or a naturally occurring secreted bacterial hyaluronidase) in such a way as to render it membrane-bound. 
Thus, the instant application lacks adequate written description for claims 6-8 and 21 with regard to a membrane-anchored hyaluronidase that is HysA.
Alternatively, if Applicant believes that support for membrane-bound HysA, is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
BAKER
The prior rejection of claims 1, 4 and 17-18, and 20 under 35 U.S.C. 102(a)(2) as being clearly anticipated by BAKER (US20110053247A1; Publ. 3 MAR 2011; cited in IDS, citation #12, and in ISR of PCT/US2018/ 058456 filed with this application on 12 NOV 2021) is withdrawn in light of Applicant’s amendments to the claims. BAKER anticipates an oncolytic virus comprising  an exogenous nucleic acid that encodes a protein or a functional variant thereof wherein the protein is a membrane-anchored hyaluronidase (namely PH20) but BAKER does not teach the oncolytic virus comprising an exogenous nucleic acid that encodes a protein or a functional variant thereof wherein the protein or the functional variant is a membrane-anchored hyaluronidase. BAKER also does not teach the oncolytic virus further comprising a modification in combination with the exogenous nucleic acid that encodes a membrane anchored protein or a membrane-anchored functional variant of hyaluronidase.
TERMAN
The prior rejection of claims 1, 6-8, 13-18, and 21 under 35 U.S.C. 102(a)(1) as being clearly anticipated by TERMAN (US20040214783A1; Publ. 28 OCT 2004) as evidenced by Farrell (Farrell AM, et al. FEMS microbiology letters. 1995 Jul 1;130(1):81-5) is withdrawn in light of Applicant’s amendments to the claims. TERMAN teaches viral vectored delivery of hyaluronidases as agents for enhancing in vivo spread and for mediating antitumoral effects and also teaches specific embodiments utilizing oncolytic viral vectors. However, TERMAN does not teach wherein an oncolytic virus comprises an exogenous nucleic acid that encodes a protein or a functional variant thereof wherein the protein or the functional variant is a membrane-anchored hyaluronidase.
Guedan
The prior rejection of claims 1, 4, 10, 17-18, and 20 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Guedan (Guedan S, et al. Molecular Therapy. 2010 Jul 1;18(7):1275-83) is withdrawn in light of Applicant’s amendments to the claims. Guedan anticipates an oncolytic virus comprising  an exogenous nucleic acid that encodes a protein or a functional variant thereof wherein the protein is a membrane-associated hyaluronidase (namely PH20) but does not teach the oncolytic virus comprising an exogenous nucleic acid that encodes a protein or a functional variant thereof wherein the protein or the functional variant is a membrane-anchored hyaluronidase.
LOEW
Claims 1, 4, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by LOEW (US20170368169A1; Priority filing date: 21 MAR 2017).
LOEW discloses viral vectors [0261-0262], [1161-1162], including, for example, modified oncolytic vaccinia virus (poxvirus) vectors lacking a TK gene [1186], comprising nucleic acids encoding exogenous multispecific or multifunctional molecules including stromal modifying moieties that comprise, for example, an enzyme molecule that degrades a tumor stroma or extracellular matrix (ECM) such as hyaluronidases including membrane-bound hyaluronidases comprising GPI-anchoring domains [0113-0115].
Thus, LOEW clearly anticipates the invention of claims 1 and 13-16, before the effective filing date of the application.
In regard to the limitation of claim 4, LOEW teaches embodiments wherein the hyaluronidase is PH20; see, for example, [0718], [0721], [0959].
In regard to the limitation of claims 17-18 and 20, LOEW teaches embodiments wherein a pharmaceutical composition comprises the therapeutic molecules [0265], [1171-1172], and wherein administration is by infusion techniques which presupposes compositions in liquid dosage form [1174-1175].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
BAKER–Gmachl–Andre–TERMAN
Claims 1, 4, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LOEW (US20170368169A1; Priority filing date: 21 MAR 2017) as applied to claims 1 and 4 above, and further in view of BAKER (US20110053247A1; Publ. 3 MAR 2011; cited in IDS, citation #12, and in ISR of PCT/US2018/ 058456 filed with this application on 12 NOV 2021), Gmachl (Gmachl  M, et al. FEBS Letters. 1993 Dec 28;336(3):545-8), Andre (Andre B, et al. Biochemical and Biophysical Research Communications. 2011 Jul 22;411(1):175-9), and TERMAN (US20040214783A1; Publ. 28 OCT 2004).
LOEW clearly anticipates the invention of claims 1 and 4, before the effective filing date of the application as presented above. However LOEW does not reduce to practice specific embodiments related to the dependent claims.
In regard to claims 1 and 4, BAKER teaches oncolytic viruses, viruses that preferentially replicate in cancer or tumor cells, that can be engineered to express hyaluronidase to facilitate their replication and spread within a target tissue [0004], [0092]-[0093], [0138]. BAKER explicitly teaches that the hyaluronidase degrades the ECM [0004] in order to facilitate the spread of the virus in vivo [0138]. BAKER does not teach the oncolytic virus comprising an exogenous nucleic acid that encodes a protein or a functional variant thereof wherein the protein or the functional variant is a membrane-anchored hyaluronidase. BAKER also does not teach the oncolytic virus further comprising a modification in combination with the exogenous nucleic acid that encodes a membrane anchored protein or a membrane-anchored functional variant of hyaluronidase.
In regard to claims 1, 4, and 13, LOEW discloses oncolytic virus vectors comprising PH20 comprising GPI-anchors and Gmachl teaches and reduces to practice recombinant vaccinia virus (a poxvirus) lacking the viral TK gene that expresses GPI-anchored PH20 and demonstrates that high levels of hyaluronidase activity are present in cells infected with the recombinant virus (pp. 546-547; Fig. 2; see also Arming, et al., 1997; p. 811¶3-5; and Fig. 4; Prior Art Made of Record, below.) Furthermore, in related, analogous art Andre teaches that a plasmid-transfected GPI-anchored hyaluronidase, Hyal2, is present at the cell membrane surface of transfected cells and, thus, well poised to exert the various functions demonstrated for this ubiquitous protein, i.e. cleave extracellular or pericellular HA into biologically active fragments, interact with tumor growth factor-b and mediate some of its intracellular actions, and, for platelet Hyal2, cleave the extracellular HA cables that bind leukocytes, or, in other words, its functions related to degradation of the ECM (p. 178¶1 – p. 179¶2).
Although BAKER teaches that viruses can be oncolytic viruses, namely that viruses engineered to express hyaluronidase to facilitate their replication and spread within a target tissue, such as a cancerous tissue whereby the virus is capable of selective replication within the tumor [0138], BAKER does not teach a vaccinia virus (poxvirus), such as a vaccinia viruses taught and/or used by LOEW and Gmachl, specifically modified for cancer treatment applications. TERMAN is considered relevant art in regard to this specific deficiency of BAKER because TERMAN teaches viral vectored delivery of hyaluronidases including hyaluronidase as agents for enhancing in vivo spread and for mediating antitumoral effects (Table II and [1065]; [0058], [0183], [0186], [0204]); see also [0038], [0045], [0051], [0058]-[0059], [0065], [0068], [0075], [0183], [0186]-[0187], [0192], [0202], [0206], [1273]), wherein in specific embodiments oncolytic viral vectors ([0550]-[0551]) are oncolytic vaccinia viruses (poxviruses), and vaccinia viruses comprising TK deletions [0746], [0920]-[0921], [1111]. 
Thus, before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to modify an oncolytic virus taught generally by BAKER and/or LOEW, and specifically an oncolytic vaccinia virus (poxvirus) taught by LOEW and TERMAN to express full-length PH20 as taught and/or demonstrated by LOEW and Gmachl in order to express the PH20/membrane-anchored hyaluronidase on the cell membrane surface (and feasibly and reasonably on the surface of the enveloped recombinant vaccinia viruses as well) in order to have the hyaluronidase “well poised to exert the various functions demonstrated” for this hyaluronidase as taught by Andre for an analogous human hyaluronidase. 
One of ordinary skill in the art would be motivated to generate the modified virus to reduce to practice the teaching of LOEW and/or to compare it to the unmodified virus of BAKER expressing secreted or soluble PH20 in order to determine if the teachings of Andre, in regard to Hyal2, were consistent in regard to other hyaluronidases of clinical interest, such as PH20. And a practitioner would be motivated to generate a oncolytic vaccinia virus as taught by LOEW and TERMAN because one would be motivated to compare the oncolytic efficacy of such a virus as generally taught by BAKER in regard to oncolytic viruses expressing soluble PH20 to one expressing membrane-anchored PH20 as taught by LOEW and Gmachl poised for ECM degradation as taught or suggested by Andre. 
A practitioner would have a reasonable expectation of success in modifying an oncolytic vaccinia virus rendered obvious by LOEW, BAKER and TERMAN by the methodology taught by Gmachl, for instance, by homologous recombination with the viral TK gene, according to art-practiced methodologies, because Gmachl demonstrates that recombinant vaccinia virus could be generated by recombination with the viral TK gene and because Gmachl demonstrated that such recombinant vaccinia viruses would be expected to express functional PH20 and that the functional PH20 would be at the cell membrane surface of infected cells, where, according to Andre, it would be poised for its predictable biological activities of degrading the ECM. A practitioner would also have a reasonable expectation of success because LOEW teaches embodiments comprising oncolytic viruses expressing PH20 hyaluronidases with GPI-anchors. A practitioner would also have a reasonable expectation of success because TERMAN taught oncolytic vaccinia viruses lacking the TK gene as well. Thus, the combined teachings of LOEW, BAKER, Gmachl, Andre, and TERMAN render the invention of claims 1, 4, and 13-16 as obvious before the EFD of the application.
In regard to the limitations of claims 17-18 and 20, LOEW teaches embodiments wherein a pharmaceutical composition comprises the therapeutic molecules [0265], [1171-1172], and wherein administration is by infusion techniques which presupposes compositions in liquid dosage form [1174-1175]. BAKER teaches administration of pharmaceutical compositions and viral vectors for therapeutic effects via intravenous routes [0136]-[0138], [0145] thus an ordinary artisan, reading Baker, would understand that a pharmaceutical composition comprising a liquid dosage of the virus is disclosed by Baker. And TERMAN teaches administration of virus constructs via several routes of administration [0553]; an ordinary artisan, reading TERMAN’s disclosure, would understand that administration of viruses via these routes entails pharmaceutical compositions [1272]-[1273] comprising a liquid dosage of virus.
Provisional ODP
The prior nonstatutory double patenting rejection of claims 1, 4, 6-8, 10, and 13-20 as being unpatentable over claims 1, 4, 6-8, 10, and 13-16, of copending Application No. 17/498,158 in view of Guedan (Guedan S, et al. Molecular Therapy. 2010 Jul 1;18(7):1275-83), TERMAN (US20040214783A1; Publ. 28 OCT 2004), and BAKER (US20110053247A1; Publ. 3 MAR 2011) is withdrawn in light of Applicant’s timely filed, 7 APR 2022, terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 
The terminal disclaimer filed on 7 APR 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/498,158 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farrell (Farrell AM, et al. FEMS Microbiology Letters. 1995 Jul 1;130(1):81-5; cited in prior Office action) teaches that HysA is an extracellular hyaluronidase enzyme of S. aureus, p. 81 ¶1; p. 84 ¶2.
Hynes (Hynes WL, et al. Infection and Immunity. 1995 Aug;63(8):3015-20.) teaches that bacterial hyaluronidases are extracellular hyaluronidase or phage-associated hyaluronidase; p. 3015¶1-2; Discussion ¶1,5, and 6.
Andre (Andre B, et al. Biochemical and Biophysical Research Communications. 2011 Jul 22;411(1):175-9) teaches that a plasmid-transfected GPI-anchored hyaluronidase, Hyal2, is present at the cell membrane surface and, thus, well poised to exert the various functions demonstrated for this ubiquitous protein, i.e. cleave extracellular or pericellular HA into biologically active (angiogenic, inflammatory) fragments, interact with tumor growth factor-b and mediate some of its intracellular actions, act as a receptor for ovine oncogenic retroviruses, and, for platelet Hyal2, cleave the extracellular HA cables that bind leukocytes (p. 178¶1 – p. 179¶2).
Arming (Arming S, et al. European Journal of Biochemistry. 1997 Aug;247(3):810-4) teaches that wild-type (full length) PH20 expressed from recombinant vaccinia virus lacking the viral TK gene is expressed on the cell surface of viral infected cells and is highly active in hyaluronidase activity in cell culture assays (p. 811¶3-5; and Fig. 4).
Hart (Hart ME, et al. International Journal of Microbiology. 2009 Oct) teaches that HysA is a hyaluronidase from Staphylococcus aureus species that has an enzymatic activity of degrading hyaluronan, a component of the ECM (p. 1¶1 and Table 1) and is found in spent media (secreted form); p. 1¶1; section 2.3; Abstract.
Goldufsky (Goldufsky J, et al. Oncolytic Virotherapy. 2013;2:31) cites numerous oncolytic viruses in clinical trials (see, for instance, Goldufsky, Tables 1-2), including vaccinia viruses (VV) of the poxvirus family, and TK- or TK VVs (such as JX-594) that have a deleted TK gene.
LOEW (WO2017165464A1; Publ. 28 SEP 2017) teaches three general classes of hyaluronidases: (1) Mammalian-type hyaluronidases which can degrade hyaluronan and chondroitin sulfates; (2) Bacterial hyaluronidases which can degrade hyaluronan and, and to various extents, chondroitin sulfate and dermatan sulfate; (3) Hyaluronidases from leeches, other parasites, and crustaceans that are endo-beta-glucuronidases (p. 133) and their applications in constructs for treating cancer/tumors. 
Choi (Choi AH, et al. Biomedicines. 2016 Sep;4(3):18) teaches strategies aimed at enhancing OV efficacy by increasing viral penetrance into the target tissue wherein in solid tissue, OV spread can be limited by extracellular matrix components (ECM) intervening between cancer cells, interstitial pressure within the tumor, and the relatively acidic and hypoxic environment of the tumor, intratumoral co-administration of ECM-degrading compounds, such as collagenase and hyaluronidase, have been shown effective and OVs expressing hyaluronidase and matrix metallo-proteinases (MMP) have also shown promise in facilitating viral spread and tumor regression (p. 8¶4).
Conclusion
	Claims 1, 4, 6-8, 13-18, and 20-21 are rejected. No claims allowed. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        /KEVIN K HILL/Primary Examiner, Art Unit 1633